Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Anthony Tacconi on 12/17/2021.  

IN THE CLAIMS dated 12/14/2021, the examiner has amended the claims as follows:

1. A water-tube package boiler comprising: 
a housing having a first side-wall and a second side-wall; 
an upper cylindrical drum; 
a lower cylindrical drum; 
a radiant portion having a combustion chamber, defined by a set of membrane tubes and said upper drum and lower drum, where a combustion reaction takes place; and, 
a convection section, lying outside of said radiant portion, having a plurality of convection section water-tubes connecting said upper drum and lower drum; said convection section being bordered, on one side, by said set of membrane tubes; 
a plurality of water-tubes, having a heating surface which essentially extends around the entire circumference of the water-tube along the full length of the tube, situated within the combustion chamber of the radiant portion and connecting said lower drum and said upper drum; and, 
situated within the combustion chamber of the radiant portion comprises at least a first water-tube which has a portion of said first water-tube positioned at a location adjacent adjacent  

2. A water-tube package boiler comprising: 
a housing having two side-walls; 
an upper cylindrical drum positioned within said housing; 
a lower cylindrical drum positioned within said housing; 
a first water-tube array[[,]] comprising a first set and a second set of water-tubes[[,]] connecting said upper drum and said lower drum and circumscribing a combustion chamber; 
said first set of water-tubes defining a first furnace wall and said second set of water-tubes defining a second furnace wall;
a second water-tube array positioned at a location outside said combustion chamber and connecting said upper drum and said lower drum; 
said second water-tube array not being directly exposed to gas within said combustion chamber, and, 
a third water-tube array, wherein each water-tube of the third water tube array has water-tube
said third-water tube array comprising a first water-tube and a second water-tube which are wholly disposed within said combustion chamber and connect 
wherein said first-water tube is located at a position adjacent to said first furnace wall and said second-water tube is located at a position adjacent to said second furnace wall.  

3. The boiler of claim 2 wherein said first water-tube  

4. The boiler of claim 3 wherein the water-tubes of said third water-tube water-tube  
 
Allowable Subject Matter
2.	Claims 1-5 are allowed.
The following is an examiner’s statement for reason of allowance:
 
Regarding independent Claim 1: Claim 1 is now amended in a way that incorporates the suggestions provided by the Examiner in the interview of 6/3/2021 (see the Interview summary filed 6/7/2021) and is clearly distinguished from the known prior art. 
Claim 1 now specifies that “wherein said plurality of water-tubes situated within the combustion chamber of the radiant portion comprises at least a first water-tube which has a portion of said first water-tube positioned at a location adjacent to said first side-wall and further comprises at least one second water-tube which has a portion of said second water-tube positioned at a location adjacent to said convection section”. The prior art combination of Dang (US 5,881,551) and Schmidt (US 1,999,982) that was previously relied upon in the 103 rejection previously set forth for Claim 1 teaches that the plurality of additional water tubes (tubes (A) and (B) of tubes (45) as taught by Schmidt - see Examiner Annotated Fig. 2 in addition to the 103 rejection for Claim 1 in the Final Rejection filed 9/14/2021 ) are only disposed on one side of the combustion chamber, adjacent to the convection section (as is shown in Fig. 2 of Schmidt), as is intended by Schmidt (see at least Col. 4 lines 22-60 and Fig. 2 of Schmidt). Thus, the combination of Dang and Schmidt no longer renders Claim 1 obvious since none of the plurality of additional water-tubes (or any portions of the tubes) taught by Schmidt, including the at least one first water-tube, is disposed adjacent to the first-side wall of the housing (or to any side-wall of the housing) while the other additional water-tubes are disposed adjacent to the convection section as is now claimed. Schmidt intentionally teaches of disposing all of the additional water tubes adjacent to the convection section as opposed to any side-wall of the housing (observe tubes (45) in Fig. 2 of Schmidt that are disposed in a central location of the housing and adjacent to the convention section). Thus, no known prior art anticipates the combination of limitations now claimed in Claim 1 and no motivation would have existed to have further modified the known prior art in a way that would have arrived at the claimed invention. Therefore, Claim 1 is considered to be allowable over the known prior art. 
Regarding Independent Claim 2: Claim 2 now incorporates the same distinctions that Claim 1 comprises over the known prior art and is consequently considered to be allowable for at least the same reasons as Claim 1 (as presented above). 
Furthermore, with the claims amended as presented above in the Examiner’s Amendment, no claim objections, 112(b) rejections or any other rejections remain. All of pending Claims 1-5 are consequently allowed. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/17/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762